Case 1:19-mj-00764-SMG Document1 Filed 08/23/19 Page 1 of 6 PagelD #: 1

AB:ADG

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TO BE FILED UNDER SEAL

UNITED STATES OF AMERICA COMPLAINT AND

; AFFIDAVIT IN
“Sgn SUPPORT OF AN
ANGELINA BARINI, ARREST WARRANT

 

Defendant. (T. 21, U.S.C., § 846)

19-MJ-764

EASTERN DISTRICT OF NEW YORK, SS:

JOSHUA FUTTER, being duly sworn, deposes and states that he is a Special
Agent with the United States Department of Homeland Security, Homeland Security
Investigations (“HSI”), duly appointed according to law and acting as such.

In or about and between July 2019 and August 2019, both dates being
approximate and inclusive, within the Eastern District of New York, the defendant
ANGELINA BARINI, together with others, did knowingly, intentionally and unlawfully
conspire to distribute and possess with intent to distribute one or more substances containing
fentanyl, a Schedule II controlled substance, in violation of Title 21, United States Code,
Section 841.

(Title 21, United States Code, Section 846)

The source of your deponent’s information and the grounds for his belief are as

follows: !

 

Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and

 
Case 1:19-mj-00764-SMG Document 1 Filed 08/23/19 Page 2 of 6 PagelD #: 2

i I have been a Special Agent with the U.S. Department of Homeland
Security, Homeland — Investigations (“HSI”) since April 2018. I am assigned to the
NYC-JFK Border Enforcement Security Task Force (the “Task Force”), a joint law
enforcement task force between HSI and other law enforcement agencies based at John F.
Kennedy International Airport in Queens, New York. The Task Force focuses on narcotics
smuggling and financial crimes occurring at and through the New York airports. I have been
involved in the investigation of numerous cases involving the illegal importation and
distribution of narcotics. I also have worked on numerous investigations involving narcotics
overdoses.

2. Between approximately July and August 2019, law enforcement
authorities, including HSI, have been investigating several lethal drug overdoses that have
occurred in New York City hotel rooms. As described below, based on this investigation,
law enforcement authorities have linked the defendant ANGELINA BARINI, who is a
prostitute, to the deaths of at least three clients (“John Doe-1,” “John Doe-2” and “John Doe-
3,” respectively). The investigation has also shown that BARINI has agreed with others, and
has taken steps, to distribute narcotics to multiple clients. Conspirators have also
occasionally taken the property of the victims once they are drugged and incapacitated.

oh On or about July 4, 2019, at approximately 11:00 a.m., the body of John
Doe-1, whose identity is known to me, was found inside a hotel located in Astoria, Queens
(“Premises-1”). Doe-1 was pronounced dead at approximately 11:35 a.m. . Video

surveillance footage from Premises-1 show a female, who appeared to be the defendant

 

circumstances of which I am aware.
Case 1:19-mj-00764-SMG Document 1 Filed 08/23/19 Page 3 of 6 PagelD #: 3

ANGELINA BARINI, exit Premises-1 on July 4, 2019, at approximately 9:34 a.m. The
Office of the Chief Medical Examiner stated that the cause of Doe-1’s death was acute
intoxication due to the combined effects of alcohol, methamphetamine, cocaine and fentanyl.

4, On or about July 11, 2019, John Doe-2, whose identity is known to me,
was found dead in a motel located in Woodside, New York (“Premises-2”). Video
surveillance recovered from Premises-2 shows Doe-2 and an individual who appeared to be
the defendant ANGELINA BARINI enter Premises-2 on July 11, 2019. The Office of the
Chief Medical Examiner issued a death certificate indicating that Doe-2 died as a result of
fentanyl! intoxication.

5. On or about August 21, 2019, John Doe-3, whose identity is known to
me, was reported missing. Based on a New York City Police Department (“NYPD”)
investigation, on or about August 21, 2019, at approximately 8:30 p.m., law enforcement
authorities arrived at the Kamway Lodge in Elmhurst, New York, Room 15 (“Premises-3”)
and knocked on the door. A female, later identified as the defendant ANGELINA BARINI,
opened the door and quickly shut it. Law enforcement authorities heard what sounded like
someone moving around inthe room. Shortly after BARINI opened the door, law
enforcement authorities smelled a strong odor consistent with the smell of a dead body and
burning incense. BARINI stated in sum and substance and in part that she did not do it, her
pimp made her do it and it was not her. In the corner of the room, law enforcement
authorities noticed what appeared to be a garbage can with bed linens stuffed inside and what

appeared to be a bare human foot sticking out of the bed linens.
Case 1:19-mj-00764-SMG Document1 Filed 08/23/19 Page 4 of 6 PagelD #: 4

6. Medical units entered Premises-3 and found the body of John Doe-3.
Doe-3, who was 33 years old, was pronounced dead at approximately 10:19 p.m. The Office
of the Chief Medical Examiner removed the body for examination. An external examination
revealed no external trauma. The toxicology report is pending.

7. Law enforcement authorities observed in the room what appeared to be
cellular telephones, clothing, a glass pipe commonly used to smoke drugs and an American
Express credit card that was embossed with John Doe-3’s name, among other items.

8. Based on video surveillance recovered from the Kamway Lodge, on or
about August 18, 2019, at approximately 4:58 a.m., a female, who appears to be the defendant
ANGELINA BARINI, entered the motel with a male matching the appearance of John Doe-3.
Surveillance further showed both individuals enter Premises-3. The surveillance additionally
showed that on the same date, at approximately 1:30 p.m., BARINI exited the room and went
outside into an alleyway to retrieve a garbage can and then reentered Premises-3. Between
August 18 and August 21, 2019, video surveillance showed individuals including BARINI
entering and exiting Premises-3. However, it did not show Doe-3 leave the room.

9. Law enforcement authorities interviewed the defendant ANGELINA
BARINI on or about August 21, 2019. BARINI was advised of her Miranda rights, indicated
she understood them and chose to speak with law enforcement authorities. She stated in sum
and substance and in part that: (1) she is a prostitute; (2) on or about August 18, 2019, she
met a man from Italy and they went to Premises-37; (3) the man from Italy paid her money in

exchange for sex; (4) the man from Italy did not wake up and was bleeding from the nose and

 

2 Doe-3 is a citizen of Italy.
Case 1:19-mj-00764-SMG Document 1 Filed 08/23/19 Page 5 of 6 PagelD #: 5

mouth; (5) a pimp, (“Co-conspirator-1”), would not let her call the police;

(6) the body was wrapped and placed in a garbage bag; and (7) other male individuals
associated with Co-conspirator-1 came to the room to discuss whether to cut up the body.
While BARINI initially denied that she or Co-conspirator-1 gave the male drugs, she later
admitted that Co-conspirator-1 gave the male liquid ecstasy. BARINI eventually admitted
that she would sometimes give clients drugs, which were provided by Co-conspirator-2, who
supplied Co-conspirator-1.

10. BARINI additionally made statements regarding John Doe-2. BARINI
stated in sum and substance and in part that she did not know what narcotic she gave Doe-2,
but that he took two to three “lines” of drugs that BARINI had received from Co-conspirator-
2. BARINI further admitted that she told Doe-2 that the drug was cocaine.

Lk On or about August 23, 2019, law enforcement authorities searched
Premises-3 pursuant to a search warrant issued by the Honorable Steven M. Gold, Magistrate
Judge of the Eastern District of New York (19-MJ-763). Inside the room, among other items,
law enforcement authorities recovered a purple liquid in a glass with powder at the top of the
liquid and around the rim, glass pipes for smoking narcotics, bottles of bleach and bleach-
covered towels, electronics, a power saw and an empty suitcase.

12. It is respectfully requested that this Court issue an order sealing, until
further order of the Court, all papers submitted in support of this application, including the
affidavit and arrest warrant. I believe that sealing these documents is necessary to preserve
the integrity of this ongoing criminal investigation. Based upon my training and experience,

I have learned that criminals actively search for criminal affidavits and arrest warrants via the
Case 1:19-mj-00764-SMG Document1 Filed 08/23/19 Page 6 of 6 PagelD #: 6

Internet. Therefore, premature disclosure of this affidavit and related documents may
seriously jeopardize the investigation, including by giving targets an opportunity to flee or
continue flight from prosecution, destroy or tamper with evidence and change patterns of
behavior.

WHEREFORE, your deponent respectfully requests that the defendant

ANGELINA BARINI be dealt with according to law.

JOSHUA FUTTER

Spécial Agent

United States Department of Homeland Security,
Homeland Security Investigations

 

Sworn to be this
23rd day of Aust, 4

 

THE HONORABLE SYEVEN M. C
UNITED STATES MAGISTRATE JU

EASTERN DISTRICT OF NEW YORK
